DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The instant application is a continuation of U.S. Application 17/496398 filed on 10/07/2021, which is a continuation of U.S. Application 16/523726 filed on 7/26/2019, which is a continuation of U.S. Application 16/433437 filed on 6/06/2019, which is a continuation of U.S. Application 16/364144 filed on 3/25/2019, which is a continuation of U.S. Application 16/118400 filed on 8/30/2018, which is a continuation of U.S. Application 15/975456 filed on 5/09/2018, which is a continuation of U.S. Application 15/950939 filed on 4/11/2018, which is a continuation of U.S. Application 15/782519 filed on 10/12/2017, which in turn is a continuation of 15/093679 filed on 4/07/2016. The latter application is a continuation of U.S. Application 13/813915 filed on 4/08/2011, which is a national stage entry of PCT/AU2011/000987 and claims priority benefit of U.S. Provisional Application Nos. 61/494363 filed on 6/07/2011, 61/483487 filed on 5/06/2011, 61/451087 filed on 3/09/2011, and 61/450099 filed on 3/07/2011 under 35 U.S.C. 119(e). 
This application also claims foreign priority under 35 U.S.C. 119 (a)-(d) based on Application No. AU2010903474 filed in Australia on 8/04/2010. The certified copy has been filed in U.S. Application No. 13/813915. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 2/25/2022 is in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, all cited references have been fully considered.

Specification
The specification is objected to because the abstract exceeds the maximum limit of 150 words or 15 lines of text. Correction is required. See MPEP § 608.01(b)(I)(C).

Claim Objections
Claims 44 and 57 are objected to because of the following informalities: the various steps are separated by a comma instead of a semicolon. Appropriate correction is required.
Claim 44 is objected to since the storing step is missing the noun “temperature” before the adjective “freezing”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 46-47, 53, and 55-56 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 46 recites “aluminized mylar” which contains the trademark/trade name “mylar”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe “polyester film made from polyethylene terephthalate” and, accordingly, the identification/description is indefinite. In the prior art rejections below, the term “aluminized mylar” is interpreted to mean “aluminum-metallized polyethylene terephthalate film”.
Claim 47 recites the limitation “stools” in line 1. There is insufficient antecedent basis for this limitation in the claim because the parent claim only recites “a stool”. For the purpose of applying prior art, the limitation is interpreted to mean “the stool in the method of claim 44 is obtained from multiple healthy human donors”.
Regarding claim 53, the phrase “intravenous-like” renders the claim indefinite because the claim includes elements not actually disclosed, thereby rendering the scope of the claim unascertainable. In the interest of compact prosecution, the phrase is interpreted to refer to “a bag capable of holding fluids with one or more ports for entry or exit of fluids”.
Claim 55 recites the term “a giving set”, which is indefinite because a person with ordinary skill in the art would not know what it is and Applicant does not provide any definition. The specification describes Figure 1B as “the equipment in which the stool material is held is an intravenous-like(IV-like) giving set 11, e.g., with a hand pump 12 attached to the set” (lines 31-32, page 24). This description suggests the giving set is a bag. However, the specification also states that “The bag will be supplied with an attached giving set, so that it does not have to be handled by hospital staff. There will be attached to it a ‘blood-type’ pump, with one way valve” (lines 24-25, page 38), which indicates that the giving set is not a bag but a tubing. Due to conflicting descriptions, it cannot be clearly determined what the limitation refers to. For the purpose of applying prior art, “a giving set” is interpreted to mean “a tubing or tube”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 44, 47, 50, 52-55, and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Hlavka (Pub. No. WO 2011/094027 A1) in view of Guerin-Danan et al. (Microbial Ecology in Health and Disease 1999, Vol. 11, pages 180-182). 
Hlavka teaches that an improperly balanced or functioning gut microbiota can play a role in certain diseases like Clostridium difficile colitis. To treat such diseases, bacteriotherapy is employed by displacing pathogenic microorganisms in a patient’s digestive track with healthy bacterial flora or bacterial flora that benefit a specific individual having an affliction associated with the gut microbiota (lines 1-17, page 3). It can be used to aid in weight loss and displace ineffective flora in the gut with a more effective microbiota (lines 22-24, page 3).
Bacteriotherapy for treatment of Clostridium difficile colitis and other diseases of the digestive tract includes fecal bacteriotherapy (lines 8-12, page 5). Hlavka discloses a method of preparing a donor fecal sample for fecal bacteriotherapy, wherein the fecal sample comprises desirable gut microbiota derived from a healthy donor. A kit is provided to aid in fecal transplant, which can include equipment for blood and fecal samples from a healthy donor or a donor having desired characteristic(s), as well as materials for shipping without harming the samples. Once the samples are shipped to a facility for testing and preparation for therapeutic use (lines 20-28, page 5), the donor samples are tested to confirm presence or absence of C. difficile or other diseases, or verify health or existence of one or more desired conditions. A treatment is prepared and then it is shipped back for delivery and treatment of the patient. The kit can include the treatment (i.e., processed fecal sample) in a sterile container, which can be stored in a manner that preserves the microbiota until use (lines 1-14, page 6). In some embodiments, the kit has a cooling mechanism configured to preserve the biological sample during transport (lines 15-17, page 7).
To prepare the donor fecal sample for use as a treatment in a patient, Hlavka teaches obtaining a fecal sample and a blood sample from a donor and/or the patient (at least one of the samples is cooled to preserve the sample for testing and subsequent use; lines 18-26, page 7), processing by at least blending or filtering the fecal sample, and preparing the processed fecal sample for delivery to the patient such as placing it into a sterile delivery container like a bag configured for use with a tube. The fecal sample can also be screened for parasites or other pathogens, and the blood sample can be screened for communicable disease, before or after processing (lines 2-9, page 8; Figure 1). The processed donor fecal samples can be stored in a bacteriotherapy bank with a cooling device having a plurality of shelves such as a refrigerator (lines 17-25, page 8; Figure 2). Thus prior to use, the processed donor fecal sample can be stored using a cooling mechanism like dry ice, refrigerator, or other mechanisms (lines 2-4, page 10).
In some examples, a donor fecal sample is processed by homogenized, filtering, adding a cryoprotectant and optionally freezing it to maintain the viability of the microbiota (lines 13-22, page 13). Applicable cryoprotectant includes at least one of glycol, glycerol, dimethyl sulfoxide, dairy milk, or soy milk (lines 19-29, page 18).
The preparation method of Hlavka is comparable to the instant application’s method as explained below:
Regarding claims 44 and 57: obtaining a fecal sample and a blood sample from a healthy donor (or plurality of donors; lines 15-20, page 26) and/or the patient, wherein said donor can be a spouse or close relative (lines 8-9, page 7) which indicates the donor is a human, is equivalent to “obtaining the stool from the healthy human donor”.
Storing the samples in a bag or one or more storage containers and cooling at least one of the samples to preserve the sample(s) is analogous to “storing the stool below room temperature… prior to processing the stool”.
Shipping the fecal and blood samples to a facility for testing, processing, and storing such as a fecal bank, wherein processing includes blending, filtering, and adding a cryoprotectant to the fecal sample, is the same as the step “processing the stool at the centralized flora bank by adding a cryoprotectant to the stool and homogenizing the stool and the cryoprotectant to form the stool composition”. 
Preparing the processed fecal sample for delivery to the patient such as placing it into a sterile delivery container, followed by cooling and shipping to a clinician or caregiver at a treatment facility (lines 12-14, page 8) corresponds to “incorporating the stool composition into a container for storage and transport of the stool composition to a location distant from the centralized flora bank”.
Hlavka only teaches cooling the sample before processing the fecal sample, but does not specifically teach that it is done “below room temperature but above freezing”.
It is known in the art, however, that freezing temperatures adversely affects bacterial cells. Guerin-Danan et al., for example, teaches keeping some fecal samples in a refrigerator (below 5[Symbol font/0xB0]C) while storing other fecal samples at -80[Symbol font/0xB0]C, which are designated as “fresh samples” and “frozen samples, respectively (Materials and Methods, page 180). Results demonstrate that frozen samples have significantly lower number of anaerobic bacteria compared to fresh samples. The decrease in bacterial counts is attributed to bacterial loss of Bifidobacteria primarily, as well as Enterobacteria, Enterococci, and Lactobacilli (Table 1, page 181). Since freezing is detrimental to the survival of bacteria in a fecal sample, it would have been obvious for a person with ordinary skill in the art at the time of invention not to freeze a fecal sample prior to processing and store it at non-freezing conditions. There is reasonable expectation based on Guerin-Danan et al.’s findings that such modification would ensure that bacterial cells in the fecal sample would be preserved. The advantage of minimizing loss of bacteria is a motivation to apply the teachings of Guerin-Danan et al. to Hlavka’s method. Obviousness is based on the rationale that some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings and arrive at the claimed invention. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Hlavka does not explicitly teach that “the method preserves a number of viable bacteria from the stool sufficient to overcome a Clostridium difficile infection in a patient following administration of the stool composition to the patient”.
Nevertheless, Hlavka states that much of the patient’s gut microbiota is anaerobic and many organisms can die with exposure to air thus the donation kit can be cooled or include materials for shipping that do not harm the samples (lines 23-25, page 5; lines 24-25, page 7). Once the kit is received, it can be stored in a manner that preserves the microbiota (lines 9-14, page 6). The processed fecal sample can be further cooled and shipped to a clinician or caregiver at a treatment facility prior to use for fecal bacteriotherapy (lines 12-16, page 8). Moreover, the addition of a cryoprotectant to the fecal sample ensures that the organisms present therein remain viable. All of these teachings indicate that Hlavka aims to preserve the samples and keep the microbiota alive so that the prepared fecal sample can be utilized for fecal bacteriotherapy such as for treating C. difficile colitis. Hence, it can be predicted that performing Hlavka’s method in combination with Guerin-Danan et al.’s teachings would meet the claimed method’s purpose of “manufacturing a stool composition comprising viable fecal bacteria… while limiting damage of the fecal bacteria during the manufacture and storage of the stool composition”. 
Claims 44 and 57 are therefore obvious over Hlavka in view of Guerin-Danan et al..
Regarding claim 47: obtaining the fecal sample from a healthy donor or a plurality of donors is the same as “wherein stools are obtained from multiple healthy human donors”.
Regarding claim 50: the cryoprotectant includes at least one of glycol, glycerol, dimethyl sulfoxide, dairy milk, or soy milk (lines 19-29, page 18), thereby satisfying “wherein the cryoprotectant is glycerol”. Guerin-Danan et al. also teaches shows he effectiveness of glycerol for preserving fecal bacteria when storing a fecal sample below room temperature but above freezing temperature. 
Regarding claim 52: screening the fecal sample for parasites or other pathogens (lines 2-9, page 8) is identical to “screening the stool for pathogens.”
Regarding claim 53: preparing the processed fecal sample for delivery to the patient such as by placing it in a bag configured for use with a tube (lines 6-8, page 8) fulfills “the container comprises an intravenous-like bag”, which is interpreted to mean “a bag capable of holding fluids with one or more ports for entry or exit of fluids” as set forth above (see rejections under 35 U.S.C. 112).
Regarding claim 54: shipping the processed fecal sample in a kit with a cooling mechanism to preserve the biological sample during transport (lines 12-17, page 7) and Guerin-Danan et al.’s teaching of storing a fecal sample at non-freezing conditions fulfills “wherein the transport is carried out in conditions below room temperature but above freezing”.
Regarding claim 55: placing the processed fecal sample in a bag configured for use with a tube is equivalent to “the container is attached to a giving set”, which is interpreted to mean “a tubing” as discussed above (see rejections under 35 U.S.C. 112).

Claims 44-47, 49-50, 52-55, and 57-63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Hlavka (Pub. No. WO 2011/094027 A1) in view of Guerin-Danan et al. (Microbial Ecology in Health and Disease 1999, Vol. 11, pages 180-182) and Barshied (Pub. No. US 2006/0076536 A1).
Hlavka and Guerin-Danan et al.’s teachings are set forth above and applied herein. These prior art are found to render claims 44, 47, 50, 52-55, and 57 obvious. 
	The modified preparation method of Hlavka and Guerin-Danan et al. is similar to the following claims:
	Regarding claim 45 and 58: the methods of claims 44 and 57 are further specified to incorporate the processed stool into a container that “comprises an oxygen-resistant plastic”.
	What differentiates the modified preparation method is that it does not entail placing the processed fecal sample in a container comprising an oxygen-resistant plastic.
	According to Barshied, limiting the exposure of oxygen-sensitive products maintains their quality and avoids their degradation by oxygen remaining in the package after sealing (“head space oxygen”) and oxygen that diffuses directly through package walls or enters the package through holes (par. [0003]-[0004]). It is desirable to minimize or eliminate oxygen by nitrogen purging to quickly to remove head space oxygen, as well as use barrier films that prevents oxygen from entering the package interior and oxygen absorbers or oxygen scavengers to combat oxidation (par. [0005]-[0007]). Barshied thus discloses packaging an oxygen-sensitive pharmaceutical product and at least one oxygen scavenging element in at least one oxygen impermeable container (par. [0010]-[0011]) such as metal foil like aluminum, laminate comprising metal foil, and metallized film (par. [0024]-[0025], [0039]). The oxygen scavenging element is a substance that consumes, depletes, or reduces the amount of oxygen from a given environment without negatively affecting the pharmaceutical product such as oxidizable organic polymers (par. [0035], [0039]). Since Hlavka’s fecal sample contain anaerobic bacteria that can die in the presence of oxygen, a person with ordinary skill in the art would have been motivated by Barshied to place the processed fecal sample in a container such as a bag made of an oxygen impermeable material and has at least one oxygen scavenging element because such container would stop oxygen from entering the container and contacting the fecal sample and combat oxidation. Further altering the modified preparation method by applying Barshied’s teachings would give the benefit of maintaining the viability of anaerobic bacteria in the fecal sample. Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. Id.
Hence, claims 45 and 58 are obvious over Hlavka in view of Guerin-Danan et al. and Barshied.
Regarding claim 46: Barshied teaches that the container is made of oxygen impermeable materials such as laminate comprising metal foil or metallized film. An example of such material is polyethylene terephthalate and an example of a metal foil is aluminum (par. [0024]-[0025]). One with ordinary skill in the art at the time of invention would have recognized that a polyethylene terephthalate film metallized with aluminum is suitable for making the container and use with a processed fecal sample. These teachings meet the limitation “the container is made of aluminized mylar”, wherein the trademark/trade name “mylar” is interpreted to refer to “aluminum-metallized polyethylene terephthalate film”.
Regarding claim 48-49 and 59-60: the obtaining step in the methods of claim 44 and 57 is additionally required to comprise “collecting the stool in an anaerobic container and maintaining it at a temperature below room temperature but above freezing before storing” or to collect the stool in an “anaerobic container comprising one or more substances that adsorb or absorb oxygen”.
Hlavka and Guerin-Danan et al. only teach cooling the obtained fecal sample under non-freezing temperatures, but do not teach using an anaerobic container having one or more oxygen-adsorbing/absorbing substances.
But as discussed above, Hlavka recognizes that most gut microbiota are anaerobic and Barshied teaches using a container that is oxygen impermeable and having at least one oxygen scavenger. It would have been obvious for a person with ordinary skill in the art to use Barshied’s container to store and ship the obtained fecal sample with reasonable expectation that oxygen would be adsorbed/absorbed and the container would provide an anaerobic container thereby ensuring that the anaerobic bacteria in the fecal sample remain viable. Id.
Regarding claims 61 and 62: Barshied teaches that it is desirable to quickly remove head space oxygen before it can damage an oxygen-sensitive pharmaceutical product, which can be achieved by purging with nitrogen or an inert gas (par. [0004]-[0005], [0030]). Thus, it would have been obvious for one with ordinary skill in the art to also purge the oxygen-impermeable container with nitrogen or other inert gas once it is sealed with the processed sample inside. The further modification of the disclosed method would advantageously prevent head space oxygen from damaging the anaerobic bacteria in the fecal sample. Being an inert gas, it can be predicted that the nitrogen or other inert gas used to purge out the head space oxygen would not kill said bacteria, which meets the requirement that the anaerobic container is “filled with a gas that will not damage fecal bacteria in the stool”.
Regarding claim 63: the oxygen-impermeable container in the modified method, which can further comprise at least one resealable closure or a seal according to Barshied (par. [0026]-[0027]), reads on “wherein the anaerobic container is configured to not leak any gas”.

Claims 44, 47, 50-55, and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Hlavka (Pub. No. WO 2011/094027 A1) in view of Guerin-Danan et al. (Microbial Ecology in Health and Disease 1999, Vol. 11, pages 180-182) and Garner et al. (Pub. No. US 2011/0189132 A1). 
The teachings of Hlavka and Guerin-Danan et al. are described previously and applied herein. Hlavka and Guerin-Danan et al. are found to render claims 44, 47, 50, 52-55, and 57 obvious.
	The modified preparation method is similar to the following claim:
Regarding claim 51: the processing in the method of claim 44 is further required to comprise “adding one or more antioxidants to the stool”.
Hlavka and Guerin-Danan et al. do not teach this limitation.
Garner et al. (Pub. No. US 2011/0189132 A1) teaches preserving bacterial formulations by providing them as a dry powder via lyophilization (par. [103]) or adding materials that reduce moisture and/or oxygen for further protection of viable cells such a preservation matrix containing an antioxidant (par. [0106]-[0107]) to provide protection like maintenance of cell viability. Antioxidants like sodium ascorbate retard oxidative damage to microbial cells during storage (par. [0108]). Since the microbiota in a fecal sample comprises anaerobic bacteria, a person with ordinary skill in the art at the time of invention would have been motivated to further alter the modified method by adding an antioxidant like sodium ascorbate to the fecal sample. It can be expected that the antioxidant addition would advantageously inhibit harmful effects caused by oxidation or oxygen exposure, thereby preserving these anaerobes. The rationale supporting obviousness is that some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings and arrive at the claimed invention.. Id.
Claim 51 is thus obvious over Hlavka in view of Guerin-Danan et al. and Garner et al..

Claims 44-47, 49-50, and 52-63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Hlavka (Pub. No. WO 2011/094027 A1) in view of Guerin-Danan et al. (Microbial Ecology in Health and Disease 1999, Vol. 11, pages 180-182), Barshied (Pub. No. US 2006/0076536), and Lundquist (Pub. No. US 4,227,525). 
Hlavka, Guerin-Danan et al., and Barshied’s teachings are discussed above and applied herein. These prior art are found to render claims 44-47, 49-50, 52-55, and 57-63 obvious.
	The modified preparation method is comparable to the claim below:
Regarding claim 56: the container in the method of claim 55 is further stipulated to be “attached to a pump with a one-way valve through the giving set”, wherein “giving set” is interpreted to mean “a tubing”.
Neither Hlavka nor Guerin-Danan et al. teaches the limitation of the instant claim.
	Despite this, use of bags connected to a tubing with a one-way valve and a pump for administration of fluids are known in the art. Lundquist, for example, teaches connecting a flexible tube having a tube clamp (which is considered the same as a valve) to a pump and a source of fluid to be supplied such as a flexible bag. The pump drives the fluid to move to an outlet tube, while the tube clamp provides on-off control of the fluid flowing through the tubing from the bag (lines 56-68, col. 2; lines 1-2, col. 3; lines 39-49, col. 6). Given that disclosed fecal sample is placed in a sterile container in the form of a bag configured for use with a tube and is intended for treating a patient via fecal bacteriotherapy, it would have been obvious for a person with ordinary skill in the art to further change the modified method by attaching the fecal sample-containing bag to a flexible tube having a tube clamp connected to a pump. This particular configuration does not include a “one-way valve”. Regardless, Lundquist also teaches that a one-way valve prevents a liquid from entering a container (lines 38-54, col. 9). A person with ordinary skill in the art would have recognized that using a one-way valve with the flexible tube ensures that when the fecal sample is being administered to the patient, nothing would go back to the bag containing the processed fecal sample. Thus, it would have also been obvious to use a flexible tube with a one-way valve for connecting the  Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is the rationale supporting the conclusion of obviousness. Id.
Accordingly, claim 56 is obvious over Hlavka in view of Guerin-Danan et al., Barshied, and Lundquist.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 44-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,328,107 in view of Hlavka (Pub. No. WO 2011/094027 A1) and Barshied (Pub. No. US 2006/0076536 A1); and over claims 1-31 of U.S. Patent No. 9,962,413 in view of Hlavka (Pub. No. WO 2011/094027 A1), Barshied (Pub. No. US 2006/0076536 A1), and Guerin-Danan et al. (Microbial Ecology in Health and Disease 1999, Vol. 11, pages 180-182).
U.S. patent 10,328,107 is directed to a method comprising receiving at a central location a non-frozen stool sample (the stool sample is maintained below room temperature in one embodiment) from a donor within a stool collection device, testing the stool sample for pathogens, mixing the stool sample with a cryoprotectant to form a mixture, and homogenizing the mixture to produce a composition comprising viable bacteria from the stool sample. In an embodiment, the mixing step further comprises mixing the stool sample with an antioxidant. In another embodiment, the stool collection device used is anaerobic.
Similarly, U.S. patent 9,962,413 is drawn to a method comprising receiving at a central location a stool sample from a healthy donor who has been prescreened for infectious agents, placing the stool sample within a stool collection device, mixing the stool sample with a liquid comprising a buffer and a cryoprotectant selected from a group that includes glycerol, homogenizing, and filtering the resulting mixture to produce a filtrate comprising a substantially entire microbiota of the stool sample.
The disclosed methods do not specifically teach that the produced composition is incorporated into a container for storage and transport to a location distant from the centralized flora bank. It also does not disclose that said container comprises an oxygen-resistant plastic or aluminized mylar, nor that the stool collection device comprises one or more substances that adsorb/absorb oxygen. U.S. patent 10,328,107 also does not disclose having glycerol as the cryoprotectant.
Nonetheless, Hlavka teaches a method of preparing a donor fecal sample comprising desirable gut microbiota derived from a healthy donor. The method comprises processing a fecal sample which includes adding a cryoprotectant like glycerol, preparing the processed fecal sample for delivery to the patient such as placing it into a sterile delivery container like a bag configured for use with a tube, and shipping it to a clinician or caregiver at a treatment facility for use in fecal bacteriotherapy. A person with ordinary skill in the art would have modified the methods of the two U.S. patents by employing glycerol as cryoprotectant, preparing the processed fecal sample for patient delivery such as by placing it in a sterile container like a bag with a tube, and shipping the contained fecal sample to a treatment facility with reasonable expectation that the resulting product would comprise viable fecal bacteria that can be utilized in fecal bacteriotherapy. Combining prior art elements according to known methods yields predictable results.
In addition, Barshied teaches reducing or avoiding oxygen degradation by packaging an oxygen-sensitive pharmaceutical product with at least one oxygen scavenging element in at least one oxygen impermeable container such as laminate comprising metal foil. Given that oxygen is detrimental to fecal bacteria, one with ordinary skill in the art at the time of invention would have been motivated by Barshied to further alter the modified methods by using a bag comprising at least one oxygen impermeable material like aluminized polyethylene terephthalate film and at least one oxygen scavenging element because it would advantageously keep the fecal bacteria in the stool sample viable. It would have also been obvious to use a stool collection device having the features of Barshied’s container (i.e., comprising at least one oxygen scavenging element) as the U.S. patents’ methods entails using an anaerobic stool collection device or that the mixture and/or filtrate is maintained in an at least 95% oxygen-free environment, and predict that oxygen would be adsorbed/absorbed. Furthermore, a person with ordinary skill in the art at the time of invention would have also purged the stool collection device with nitrogen or other inert gas based on Barshied’s teachings regarding its benefits. Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
U.S. patent 9,962,413 also does not teach storing the stool sample below room temperature but above freezing temperature prior to processing. But as discussed above, freezing temperatures adversely affects bacterial cells and can significantly lower the number of bacteria in a fecal sample as shown by Guerin-Danan et al.. Guerin-Danan et al. teaches that storing fecal samples added with glycerol in a refrigerator (below 5[Symbol font/0xB0]C) can reduce bacterial loss caused by freezing. A person with ordinary skill in the art at the time of invention would have avoided freezing the stool sample before processing because freezing can damage the microbiota present therein. It can be expected that such further modification would aid in preserving the microbiota in the stool sample.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651